IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


OFFICE OF DISCIPLINARY COUNSEL,             : No. 67 WM 2016
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
JOSEPH R. REISINGER,                        :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Application for Extraordinary Relief is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.